Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	This is the initial Office Action based on the application number 17/574878, filed 01/13/2022.   Claims 1-20 was originally filed.  Applicant have made preliminary amendments to the Specification, canceled Claims 1-20, and added Claims 21-40, which have been considered below.  Claims 21, 28, and 34 are the independent claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260,1264, 23 USPQ2d 1780,1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843,1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750,192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Claim Rejections – 35 USC § 101 

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

1.	Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Each of claims 21, 28, and 34 recites generating a set of task templates from a repository and generating a ranked set of task templates to be provided. 
First of all, the judicial exception of this abstract idea falls within concepts performed in the human mind.  As recited in claims 21, 28, and 34, the limitation of generating or determining a set of templates that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses the user manually deciding which templates are to be selected. Similarly, the limitation of ranking the selected set of templates that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “ranking” in the context of this claim encompasses the user to perform filtering operations on a raw data set. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Second, this judicial exception is not integrated into a practical application. In particular, the claims 21, 28, and 34 recite additional elements – receiving a task template request with an indication of a task intent or type and providing a result of user’s request. These steps are recited at a high-level of generality (i.e., performing a generic computer function of receiving an inquiry based on a user’s input within an operation interface) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Finally, the claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor or a program to perform both the requesting a template and providing a result of it steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
Accordingly, the claim is not patent eligible.

	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Shah: U.S. Patent Application Pub. No. 2016/0147955, in view of Hsu et al. (hereinafter Hsu): U.S. Patent Application Pub. No. 2013/0151936.
Claim 21:
Shah expressly discloses:
A system comprising: 
at least one processor (fig. 14: processing circuit 1402); and 
memory storing instructions that, when executed by the at least one processor, causes the system to perform a set of operations (fig. 14: memory circuit 1406), the set of operations comprising: 
receiving, from a computing device, a task template request comprising an indication of a task intent ([0091]: a task template request including different type or intent, such as a survey template, a check list template, a care plan template, and so on); 
generating, based on the task intent, a set of task templates from a task data store ([0091]: generating user specific or customized tasks from the tasks library based on the task intent).
Shah does not explicitly disclose: 
generating, using the set of task templates, a ranked set of task templates; and providing, to the computing device in response to the task template request, the ranked set of task templates.  
Hsu, however, further teaches:
generating, using the set of task templates, a ranked set of task templates; and providing, to the computing device in response to the task template request, the ranked set of task templates ([0028][0029]: generating a ranked task templates based on the determined user intent and providing the ranked task templates as a results page).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Shah to include: generating, using the set of task templates, a ranked set of task templates; and providing, to the computing device in response to the task template request, the ranked set of task templates, for the purpose of providing more efficient user experience with confidence in a search result, as taught in Hsu.
Shah further teaches:
Claim 22. The system of claim 21, further comprising: receiving, from a first computing device, a first task template; and receiving, from a second computing device, a second task template ([0089][0090]: a first task template being executable by a first device and a second task template being executable by a second device).  
Claim 23. The system of claim 22, wherein generating the set of task templates comprises adding at least one of the first task template or the second task template to the set of task templates based on the task intent ([0069][0070]: adding a task template to the task library based on a category of the task).  
Claim 24. The system of claim 22, wherein the task data store further comprises a third task template that was automatically generated from a data source ([0070]: generating the work lists templates from a third party).  
Claim 25. The system of claim 21, wherein: the received task template request further comprises ranking criteria; and generating the ranked set of task templates comprises evaluating the ranking criteria ([0063]: evaluating the priority ratings based on defined parameters).  
Claim 26. The system of claim 21, wherein: the task intent indicates a task category; and generating the set of task templates comprises identifying task templates associated with the task category ([0069][0091]: identifying the worklist templates associated with a task category/type).  
Claim 27.  The system of claim 21, wherein the ranked set of task templates are provided as a webpage to be rendered by a web browser of the computing device ([0085]: the work lists templates associated with a web application).  
Claim 29. The method of claim 28, wherein the received task template request comprises at least one of a task query or a task category ([0069]: including a category of the task).  
Claim 30.  The method of claim 28, wherein the task template request for one or more trending task templates, one or more popular task templates, or one or more seasonal task templates ([0091]: requesting for customized task templates).
Claims 28 and 31-33:
The subject matter recited in Claims 28-33 corresponds to the subject matter recited in Claims 21 and 22-25, cooperatively, including a work lists (task) management application in fig. 4.  Thus Shah in view of Hsu discloses every limitation of Claims 28 and 31-33, as indicated in the above rejections for Claims 21 and 22-25.



Claims 34-40:
The subject matter recited in Claims 34-40 corresponds to the subject matter recited in Claims 21-27, respectively.  Thus Shah in view of Hsu discloses every limitation of Claims 34-40, as indicated in the above rejections for Claims 21-27.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Daeho D Song/
Primary Examiner, Art Unit 2177